Citation Nr: 1827424	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to receipt of service-connected burial benefits.

3.  Entitlement to receipt of nonservice-connected death pension since July 1, 2008.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1984.  The Veteran passed away in May 2008 and the appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The August 2008 decision granted entitlement to nonservice-connected death pension at a rate of $62 for the month of June 2008, and a $0 from July 1, 2008 onward.  In January 2018, VA granted retroactive nonservice-connected pension in the amount of $562 for the month of June 2008.  Nonservice-connected pension was terminated effective July 1, 2008 when the appellant no longer met the income requirements set by law.  The appellant has not expressed disagreement with the January 2018 retroactive award, and that decision therefore represents a partial grant as to that period on appeal.  

This matter was previously remanded by the Board in March 2012 and has since been returned for further appellate review.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for lumbar strain, cervical strain, and cystic formation in the right first carpometacarpal joint.

2.  The Veteran died in May 2008, and his death certificate lists the cause of death as cerebral infarct due to or as a consequence of a thoracic aortic dissecting aneurysm.

3.  The most probative evidence of record indicates that the Veteran's service-connected disabilities did not cause or contribute substantially or materially to the Veteran's death.

4.  The Veteran served during a period of war.  The appellant is his surviving spouse, and she has no dependent children.

5.  On and after July 1, 2008, the appellant's countable annual income exceeded the maximum annual death pension rate (MAPR) that applies to a surviving spouse without a dependent child.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 1310, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for service-connected burial benefits are not met.  38 U.S.C. §§ 2302, 2303, 2304, 2308 (2012); 38 C.F.R. § 3.1704 (2017).

3.  The criteria for nonservice-connected death pension on and after July 1, 2008 are not met.  38 U.S.C. §§ 101, 501, 1151, 1503, 1541 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the appellant nor record has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds compliance with the Board's prior remand directives.  The March 2012 Remand directed the AOJ to (1) obtain a medical opinion from a cardiologist on whether the Veteran's service-connected disabilities caused or contributed to the Veteran's death; (2) to obtain information from the SSA as to what type of beneficiary payments were being paid to the appellant; (3) and to seek clarification from the appellant on her wages and employment.  The AOJ obtained an opinion from a medical doctor who was not a cardiologist, however a cardiologist concurred with the opinion in substantial compliance with the Board's remand directives.  The outstanding information from SSA and the appellant were obtained, and the RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Service Connection for the Cause of the Veteran's Death

The appellant asserts that due to the Veteran's service-connected disabilities, he was unable to exercise and that contributed to the development of the cardiovascular disorders that caused his death.  The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau, 42 F.3d at 1377 n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

In November 2016, a VA examiner opined that the Veteran's cervical and lumbar spine disorder played no part in development of a cerebrovascular accident or dissecting aneurysms.  An addendum opinion was provided in May 2017, at which time the examiner expanded his rationale, explaining that the Veteran died in May 2008 due to aortic root dissection with occlusion of a carotid artery causing a cerebrovascular argument.  The examiner explained that the Veteran had a diagnosis of essential hypertension as early as 2004 and was noncompliant with his medication per his treatment notes.  The Veteran was also a smoker and had a diagnosis of chronic obstructive pulmonary disease (COPD).  During the early years of his uncontrolled hypertension, he had back pain complaints but no extreme inactivity was noted.  Review of medical literature showed that risk factors for aorta dissection included smoking and uncontrolled hypertension, not lack of exercise.  The Veteran's essential hypertension was not well controlled, and COPD itself would limit ones activity.  Further, the Veteran's hypertension was essential not secondary and he had a family medical history of cardiovascular disease.  There was no evidence that inactivity caused the aneurysm.  In sum, the examiner concluded that the Veteran's death was not proximately due to or a result of the Veteran's service connected disabilities.  

The examiner who provided the May 2017 opinion was not a cardiologist.  In a July 2017 addendum, the May 2017 VA examiner stated they contacted Dr. V, a VA staff cardiologist, who reviewed the case and agreed with the May 2017 opinion.  Dr. V further added that smoking would be the primary risk factor for the Veteran's cardiovascular conditions.

Based on the foregoing, entitlement to service connection for the cause of the Veteran's death is denied.  The probative medical evidence of record demonstrates that the Veteran's service-connected lumbar spine, cervical spine, and right wrist disabilities did not cause or materially contribute to the Veteran's death.  The 2016 and 2017 medical opinions of record are significantly probative as they were provided upon a review of the relevant evidence of record and the examiner gave a supporting explanation.  The examiner concluded that the Veteran's death was the direct result of uncontrolled, nonservice-connected hypertension complicated by the Veteran's smoking.  The examiner's opinion was reviewed and approved by a VA cardiologist.  There is no competent evidence that inactivity due to service-connected disabilities caused or contributed to the Veteran's death.  Although the appellant has proffered such an etiological opinion, as a lay person she does not have the requisite medical training or expertise to do so - the development of a complex internal medical condition as among competing factors is not capable of lay observation, unlike the presence of ringing in the ears or varicose veins.  Although the Board is sympathetic to the claim, the evidence preponderates against it and the claim is denied.
Entitlement to Service-connected Burial Benefits

Generally, VA will pay the maximum burial allowance specified in 38 U.S.C. 2307 for the burial and funeral expenses for a veteran who died as a result of a service-connected disability or disabilities.  VA will presume, unless it has evidence to the contrary on the date it receives notice of the veteran's death, that a veteran died as a result of a service-connected disability or disabilities if, at the date of death, the veteran was rated totally disabled for a service-connected disability or disabilities, excluding a total disability rating based on individual unemployability.  38 U.S.C. §§ 2302, 2303, 2304, 2308 (2012); 38 C.F.R. § 3.1704 (2017).

In this case, the Veteran was not rated totally disabled due to service-connected disability at the time of his death, and as determined above, his death is not due to service-connected disability.  Thus, entitlement to service-connected burial benefits is denied.  

Entitlement to Nonservice-connected Pension

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C. 
§ 1541(a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3 (b)(4).  In this case, the Veteran had the requisite service and had service-connected disabilities at the time of his death.  The remaining question is whether the appellant's income exceeds the allowable amount.

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. 
§§ 3.271, 3.272.  Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts and expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272.  The maximum annual rates of improved pension are specified in 38 U.S.C. §§ 1521 and 1542, as increased from time to time under 38 U.S.C. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

Effective December 1, 2008, the maximum allowable rate for a surviving spouse with no dependents was $7,933.  The maximum allowable rate for a surviving spouse with no dependents was thereafter increased on multiple occasions and is currently $8,830.

Correspondence from SSA indicated from May 2008 onward the appellant was in receipt of retirement, survivors, and disability benefits paid to workers and survivors.

In her April 2009 application for benefits, the appellant reported receiving monthly income in the amount of $1,263 from SSA and $411.82 from the U.S. Civil Service.  She indicated the total burial expenses were $3,433.46.

January 2018 VA retroactive payment calculations show that from 2008 onward the appellant received monthly payments from the SSA, as noted above, and from the U.S. Civil Service.  Those payments constitute countable income.  The appellant had continuing medical expenses in the form of Supplementary Medical Insurance Benefit (SMIB) payments withheld from the monthly SSA disbursement.

In her March 2014 Improved Pension Eligibility Verification Report, the appellant indicated she had not remarried since the Veteran's death and had no unmarried dependent children in her custody.  She reported she received no wages and had not been employed over the prior 12 months.  She reported $1,625 in monthly SSA benefits and $408 in U.S. Post Office retirement benefits.

VA retroactive payment calculations show that in 2008 the appellant's countable income was $14,328 and minus allowable burial expenses was $11,820, which exceeded the maximum allowable pension rate.  Thereafter, the appellant's annual countable income ranged from $24,285 to $25,365 which continued to exceed the maximum allowable pension rate.  Accordingly the appellant has not met the income requirements for nonservice-connected pension since July 1, 2008 and the claim is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service-connected burial benefits is denied.

Entitlement to nonservice-connected death pension on and after July 1, 2008 is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


